 1 

 2 

 3 
                                                                  JS-6
 4 

 5 

 6 

 7 

 8                      UNITED STATES DISTRICT COURT 
 9                      CENTRAL DISTRICT OF CALIFORNIA 
10 

11    PEDRO MARTINEZ,                        
                                            CASE NO. 2:18­cv­4476­GW (SK) 
12                        Petitioner,       JUDGMENT 
13                v. 
14    J. ROBERTSON,
15                        Respondent. 
16 

17       Pursuant to the Order Dismissing Petition, IT IS ADJUDGED that 
18  the petition for writ of habeas corpus and this action are dismissed. 

19 

20 

21  DATED: March 22, 2019 

22                                            HON. GEORGE H. WU 
                                              U.S. DISTRICT JUDGE 
23 

24 

25 

26 

27 

28 
